DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgment
2.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the priority Application JP 2016-088019, filed on 04/26/2016 in the Japan Patent Office.

Response to Amendments/Arguments
3.	With respect to Claim Objections towards Claim 14, the Applicant corrects the typo. Thus, Claim Objections is withdrawn. 
	With respect to Claim Rejection 112 (a) towards Claims 1-12, 15, 16, the Applicant amends Claim 1 by deleting all limitations previously recited. Thus, Claim Rejection 112 (a) is withdrawn. 
	The amended Claim 1 now recites the same limitations as Claims 13 and 14. Thus, Claim 1 is allowed. Claims 13 and 14 are previously allowed. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
 	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “section” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
 	“by a reference feature quantity determination section, determining a reference feature quantity representing a feature of a user's speech at normal times from a plurality of reference speeches, 
wherein a first reference speech of the plurality of reference speeches is acquired immediately after a first interaction with the user in response to a greeting displayed to the user, 
by a speech feature quantity acquisition section, acquiring audio feature quantity data of a target speech made by the user in response to a vocal statement from a virtual agent; and 
by an evaluation section, evaluating the feature of the target speech on a basis of a comparison result between the audio feature quantity data of the target speech and the reference feature quantity.” as recited in Claims 1, 13 and 14.
 	Claims 3, 4, 5, 10 further limitation of “evaluation section”.  
	“an output section adapted to make an output appropriate to the calculated index value.” as recited in Claim 10. Claim 11 further limitations of “output section”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a processor executing each portion of software code to structurally act as each of the “section” in the claim inventions as noted in paragraph [0012 and 0014] of the originally filed specification. Paragraph [0012] of the specification discloses “The control section 11 includes a central processing unit (CPU) and so on and performs a variety of information processing tasks by executing a program stored in the storage section 12.” Paragraph [0014] of the specification discloses “As illustrated in Fig. 2, the information processing apparatus 1 functionally includes an audio signal acquisition section 21, a speech feature quantity acquisition section 22, a reference feature quantity determination section 23, and an evaluation section 24. These functions are realized as a result of the control section 11 operating in accordance with the program stored in the storage section 12. Thus, each of the section in claims 1, 3-5, 10, 11, 13, and 14 is interpreted as the computer processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Reasons for Allowance
6.	Claims 1-11 and 13-16 are allowed. 		
The following is an examiner’s statement of reasons for allowance: The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).
 	“by a reference feature quantity determination section, determining reference feature quantity representing a feature of a user's speech at normal times from a plurality of reference speeches, 
wherein a first reference speech of the plurality of reference speeches is acquired immediately after a first interaction with the user in response to a greeting displayed to the user, 
by a speech feature quantity acquisition section, acquiring audio feature quantity data of a target speech made by the user in response to a vocal statement from a virtual agent; and 
by an evaluation section, evaluating the feature of the target speech on a basis of a comparison result between the audio feature quantity data of the target speech and the reference feature quantity.” as recited in Claims 1, 13 and 14.
	
	The closest prior arts found. 
a.	Wooters (US 2014/0067375 A1). In this reference, Wooters discloses a method/a system for detecting a change in the sentiment of a customer in a conversation between the beginning and the end of the conversation (Wooters [0099] At 618, a sentiment score is calculated for the conversation. The sentiment score may represent an inference about the degree of positive or negative feelings the customer has for the conversation. A sentiment score may also be calculates for the agent or any other participant in the conversation. In some implementations, the sentiment score is calculated for at least two points in the conversation and a change in sentiment between two points in the conversation is determined. For example, a sentiment score of the customer may be calculated at the beginning and at the end of the conversation to determine if the sentiment of the customer changed.) However, Wooters utilizes the second dialogue turn of the customer in the conversation to assess sentiment (Wooters [0069] The second dialogue turn 116(2) of the customer 102 includes a phrase that is used to assess sentiment. Certain phrases and words may indicate when someone is happy, sad, frustrated, angry, etc. and a designer or programmer of the conversation analysis system 124 may manually define these specific phrases and words. In this example, the phrase 304 "I was told that" is associated with a negative sentiment score. This association is based on the recognition that people usually do not type or speak the words "I was told that" unless there is some type of negative feelings associated with the utterance. Detection and counting of these types of phrases 304 throughout the dialogue 114 are one way of assessing the sentiment of the customer 102 or any other type of conversation participant. Although using keywords or phrases to identify sentiment 204 may be a relatively rough metric, the application to a large dataset can provide an accurate high-level view of actual sentiments 204 held by participants in the conversations, Fig. 1 element 116(2).) In this conversation, 116(2) is a response to a prompt suggestion 118(1) of the agent. Thus, Wooters fail to teach and/or suggest determining a reference quantity representing a feature of the user’s speech at normal times, wherein the normal times are time periods when the user is speaking and the speaking is not in response to any voice prompt. Wooters does not disclose a method and/or system determining a first reference speech, wherein a first reference speech of the plurality of reference speeches is acquired immediately after a first interaction with the user in response to a greeting displayed to the user. In other words, Wooters fail to teach and/or suggest the allowable subject matter noted above 
b.	Yu (US 2016/0196836 A1). Yu disclose a method/a system for detecting an abnormal emotional state of the user (Yu [0058] When the user is in abnormal emotional states (such as rage and anger and so on), the user's voice is different from the voice in a normal state, therefore, it is to judge whether the user is in the abnormal emotional state according to the characteristic parameter extracted in the voice data in the above preferred embodiment, which improves the efficiency and accuracy of the monitoring in the abnormal emotional state. The characteristic parameter can be a speech speed, an average pitch, a pitch range, strength and pitch change and so on, [0059] In addition, the above first characteristic parameter can be a characteristic parameter when the user is in the abnormal emotional state, and the above preset vocabulary can be an indecent vocabulary when the user is in the abnormal emotional state. Certainly, the above characteristic parameter also can be compared with a characteristic parameter possessed by the user in the normal emotional state, and when the above characteristic parameter and the characteristic parameter possessed by the user in the normal emotional state are not matched, the voice data are adjusted. The characteristic parameter in the normal emotional state and the characteristic parameter in the abnormal state can be stored in the preset statement database to be adjusted, which improves the execution efficiency and execution accuracy of the above comparison operation.) Yu detects an abnormal emotional state of the user by comparing the present characteristic parameter with a characteristic parameter possessed by the user in the normal emotional state.) Paragraph [0096] in Yu discloses “an emotion voice database storing the emotion characteristic parameters in the normal call is defined as a normal voice database.” The characteristic parameter possessed by the user in the normal emotional state is/are extracted from the normal call. When the user in the call, each of response of the user is in response to some prompt. Thus, Yu fail to teach and/or suggest determining a reference quantity representing a feature of the user’s speech at normal times, wherein the normal times are time periods when the user is speaking and the speaking is not in response to any voice prompt. Yu does not disclose a method and/or system determining a first reference speech, wherein a first reference speech of the plurality of reference speeches is acquired immediately after a first interaction with the user in response to a greeting displayed to the user. In other words, Yu fail to teach and/or suggest the allowable subject matter noted above. 
c.	Yang (US 2007/0003914 A1). Yang disclose a method/a system for identify a user’s mode (Yang [0189] At step 804, the system tries to identify the abnormal features of voice by analyzing captured voice, extracting features, and comparing with those under a normal situation, [0199] At step 812, according to the information collected, the system compares the information with the one saved in its database. The saved information can be the recording under normal situations, standard recordings for average people, or the special recordings for particular people under various situations. The system can save the recordings or the extraction of recordings in its database.) Yang identifies the abnormal features of voice by analyzing captured voice, extracting features, and comparing with those under a normal situation. However, Yang does not disclose that the normal situation is the situation when the user is speaking and the speaking is not in response to any voice prompt. Thus, Yang fail to teach and/or suggest determining a reference quantity representing a feature of the user’s speech at normal times, wherein the normal times are time periods when the user is speaking and the speaking is not in response to any voice prompt. Yang does not disclose a method and/or system determining a first reference speech, wherein a first reference speech of the plurality of reference speeches is acquired immediately after a first interaction with the user in response to a greeting displayed to the user. In other words, Yang fail to teach and/or suggest the allowable subject matter noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655